Filed 12/2/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 222







State of North Dakota, 		Plaintiff and Appellee



v.



John Ross Berglund, 		Defendant and Appellant







No. 20100186







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wickham Corwin, Judge.



AFFIRMED.



Per Curiam.



Ryan James Younggren, Assistant State’s Attorney, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee.



Monty Grant Mertz, 912 3rd Avenue South, Fargo, N.D. 58103-1707, for defendant and appellant.

State v. Berglund

No. 20100186



Per Curiam.

[¶1]	John Berglund appealed from a judgment entered after a bench trial finding him guilty of a second or subsequent violation of a domestic violence protection order, a class C felony, under N.D.C.C. § 14-07.1-06.  On appeal, Berglund argues there was insufficient evidence to support his conviction.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner